MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                               Jan 24 2020, 9:38 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                       Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          January 24, 2020
of the Parent-Child Relationship                          Court of Appeals Case No.
of H.M. (Minor Child);                                    19A-JT-1671
S.M. (Father),                                            Appeal from the Allen Superior
                                                          Court
Appellant-Respondent,
                                                          The Honorable Charles F. Pratt,
        v.                                                Judge
                                                          Trial Court Cause No.
Indiana Department of Child                               02D08-1809-JT-335
Services,
Appellee-Petitioner.



Najam, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020                Page 1 of 17
                                         Statement of the Case
[1]   S.M. (“Father”) appeals the trial court’s termination of his parental rights over

      his minor child, H.M. (“the Child”). 1 Father raises a single issue for our

      review, which we restate as the following three issues:


              1.       Whether certain facts found by the trial court are
                       supported by the record.


              2.       Whether the trial court clearly erred when it concluded
                       that the conditions that resulted in the Child’s removal
                       from Father’s care will not be remedied.


              3.       Whether the court clearly erred when it concluded that
                       termination of Father’s parental rights is in the Child’s best
                       interests.


[2]   We affirm.


                                   Facts and Procedural History
[3]   On September 27, 2018, the Indiana Department of Child Services (“DCS”)

      filed a petition to terminate Father’s parental rights over the Child. The trial

      court held a fact-finding hearing on DCS’s petition, after which it entered the

      following undisputed facts with respect to Father’s relationship with the Child:




      1
        The Child’s mother has separately appealed the termination of her parental rights. Although our motions
      panel denied a request to consolidate the appeals, the appeals were assigned to the same writing panel, and
      we have decided each appeal on the same date.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020                Page 2 of 17
        5.     . . . [T]here was a physical altercation between the Mother
        and a man on or about July 12, 2016. The incident of domestic
        violence occurred in the presence of the [Child and his sibling]
        and the [C]hild’s sibling was struck. On or about August 16,
        2016, another incident of domestic violence took place in the
        presence of the [C]hild’s sibling. The Mother was arrested for
        domestic battery. The Mother tested positive for cocaine on or
        about November 11, 2016. . . . The Court further found that
        [F]ather has another child who was previously adjudicated to be
        a child in need of services [(“CHINS”)]. In that case[, Father]
        was placed under a parent participation plan that included
        requirements that he participate in narcotics anonymous (NA),
        complete a diagnostic assessment[,] and engage in parenting
        classes. The Father admitted at the [f]actfinding [hearing] that he
        did not complete the diagnostic assessment or NA. The Court
        also found that [F]ather had been exercising unsupervised visits
        with the [C]hild in [Father’s] home. The home environment was
        found to have “medications lying with[in] reach of the [C]hild,
        lack of food, and clutter lying about the home blocking exits.”


        6.       The Court also entered the following findings,


               “Further, the Court concludes that [Father’s] historical
        pattern of conduct relating to the prior adjudication of [the Child]
        and [Father’s] other child’s status as a [CHINS] is relevant for
        this Court’s conclusion that he has an inability to supply [the
        Child] with necessary shelter and supervision.
               The Court notes and concludes that [Father] has not
        completed his Court ordered services in the prior CHINS
        adjudication of [the Child]. [Father] has also not completed his
        services in the CHINS matter involving his [other child]. This
        Court has determined on two prior occasions that [Father’s]
        children were in need of services and[,] in each instance, the
        children were not ultimately returned to his care.
               [Father’s] historical pattern of conduct is to sit idly by while his
        children are neglected. While it is true that this Court is not

Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020   Page 3 of 17
        required to wait until a tragedy occurs to intervene for the safety
        and protection of [the Child], the same holds true for [Father].
        His historical mode of operation is to allow the [m]others of his
        children to “take the fall” and then claim no culpability for the
        conditions of the children. The Court concludes that the efforts
        taken by [Father] were nothing more than token efforts to
        address the safety of [the C]hild. It is this neglect of his parental
        duties that leads the Court to the conclusion that the [C]hild’s
        physical or mental condition is seriously impaired or seriously
        endangered as a result of the inability, refusal, or neglect of
        [Father] to supply [the Child] with necessary food, clothing,
        shelter, medical care, education[,] or supervision.”


        7.     A Dispositional Hearing was held on September 12,
        2017[,] as to [Father in the underlying CHINS case for
        Child] . . . . The [C]hild . . . w[as] placed in licensed foster care.
        The Dispositional Decree incorporated a Parent Participation
        Plan that required the Father to [comply with twelve different
        requirements].


                                      *       *        *


        9.   . . . At his Dispositional Hearing, the [F]ather was granted
        unsupervised weekend visits.


        10. A Review Hearing was held on February 8, 2017. . . . The
        Father, the Court found, was cooperating with [DCS].


                                      *       *        *


        23. [DCS] referred the Father to Dr. David Lombard, a
        forensic psychologist[,] for a diagnostic assessment. From Dr.
        Lombard’s testimony[,] the [C]ourt finds that the Father was



Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020   Page 4 of 17
        scheduled for the assessment on three separate occasions but he
        failed to appear.


        24. The Father was referred for a drug and alcohol assessment
        to C.A.P., Inc. From the testimony of Sheila M[i]ano of that
        agency, the Court finds that the [F]ather has failed to appear for
        four scheduled appointments.


                                      *       *        *


        28. From the testimony of [DCS] case manager[] Joshua
        Meyer, the Court finds that the Father has canceled his visits
        with the [C]hild through Lifeline Services seven to eight times.
        In general[,] his visitation attendance has been sporadic.


        29. The [C]hild has been placed outside the home under a
        dispositional decree for more than six (6) months.


        30. From the testimony [of] Tracy Kearns, the [C]hild’s
        licensed foster care provider, the Court finds that the [C]hild was
        suffering from nightmares and anxiety when . . . first placed into
        her care in August 2016. Since then[, the Child’s] nightmares
        have decreased and he is less anxious.


        31. The [C]hild’s issues and progress in foster care are
        supported by the testimony of Whittington Homes and Services
        therapist[] Annette Cook. Therapist Cook provides therapy for
        the [C]hild. She is addressing his anxiety and coping
        mechanisms. She testified that the [C]hild is stable in his foster
        home. While [the Child] expresses love for his [F]ather[,] he has
        a strong bond with his foster family.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020   Page 5 of 17
              32. The [C]hild’s therapist also testified that the [C]hild
              exhibits Attention [D]eficit Hyperactivity Disorder (ADHD)
              symptoms and is “very order oriented” and requires consistency.


              33. Should parental rights be terminated[,] [DCS] has an
              appropriate plan, that being adoption. The [C]hild is in a
              potential pre-adoptive home.


              34. The [C]hild’s Guardian ad Litem has concluded that the
              [C]hild’s best interests are served by the termination of parental
              rights. In support of his conclusion[,] he testified that the parents
              have not demonstrated and continuity [sic] of life stability. . . .


      Appellant’s App. Vol. II at 30-32, 34-35 (emphasis added; citations to the

      record omitted).


[4]   The court also found the following three facts, which are disputed in this

      appeal:


              25. From the testimony of [the C]hild’s therapist, Annette
              Cook, the Court finds that the [C]hild has experienced
              heightened anxiety during periods of visitation with his [F]ather.
              The report of visitation supervisor Danielle Allen is illustrative.
              The Court finds from her testimony that[,] on or about
              September 22, 2018[,] she arrived at the Father’s home[] to
              relieve the visitation supervisor. She observed a female on [the]
              front steps smoking and drinking from what appeared to be a
              bottle of bourbon. Upon entry into the home[,] she found her
              colleague on the floor with the [C]hild and the [F]ather on the
              couch. The woman came into the house from the steps and
              became angry when the visitation supervisors advised her that
              she could not be present. The [F]ather and the woman then went
              into a back room and began arguing. Later[,] the Father
              prepared the [C]hild a bowl of soup and then went to the couch

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020   Page 6 of 17
              and smoked. He advised the [C]hild that he saw a dead body
              outside the window of the home.


              26. Following the filing of a petition to involuntarily terminate
              his parental rights[,] the Father consented to the adoption of his
              child born to [C.P.] He has permitted [C.P.] to be around the
              [C]hild in this case notwithstanding an order restricting her from
              being in [the Child’s] presence. She has been living in the same
              household as the Father.


              27. From the testimony of the Father[,] the Court finds that
              [C.P.] moved from his home on or about March 3, 2019. Soon
              thereafter, he permitted a man who[m] he described as a “carny”
              to live in his home.


      Id. at 34 (citation to the record omitted).


[5]   In light of its findings, the court concluded as follows:


              By the clear and convincing evidence[,] the [C]ourt determines
              that there is a reasonable probability that [the] reasons that
              brought about the [C]hild’s placement outside the home will not
              be remedied. . . . The Father has not corrected his home
              environment to ensure the safety and consistency for a child who
              is diagnosed with coping issues and anxiety. Instead[,] he
              highlighted his observation of a dead body outside the window of
              his home. He has invited other adults into his home[,] including
              a woman prohibited from having contact [with the Child] and a
              “carny[.”] At the time of the [C]hild’s CHINS adjudication, the
              Court found that the Father [had] been placed under a parent
              participation plan in a prior CHINS case involving his son and
              another child. In that prior case[,] [Father] was ordered to enroll
              in [NA] and complete a diagnostic assessment. He did neither.
              He has not completed a diagnostic assessment in this present
              case. In the current underlying CHINS case, the Court also

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020   Page 7 of 17
              found that the Father had been exercising unsupervised visits
              with the [C]hild in his home. The home environment was found
              to have “medications lying with[in] reach of the child, lack of
              food, and clutter lying about the home blocking exits[.”] Similar
              environmental concerns remain. The Father has not remedied
              the issues that resulted in the [C]hild’s removal from his care.


      Id. at 35. The court further concluded that DCS had a satisfactory plan in place

      for the care and treatment of the Child and that termination of Father’s parental

      rights was in the Child’s best interests. This appeal ensued.


                                     Discussion and Decision
                                             Standard of Review

[6]   Father appeals the trial court’s termination of his parental rights over the Child.

      The court’s termination order recites findings of fact and conclusions thereon

      following an evidentiary hearing before the court. As our Supreme Court has

      explained, in such circumstances


              [w]e affirm a trial court’s termination decision unless it is clearly
              erroneous; a termination decision is clearly erroneous when the
              court’s findings of fact do not support its legal conclusions, or
              when the legal conclusions do not support the ultimate decision.
              We do not reweigh the evidence or judge witness credibility, and
              we consider only the evidence and reasonable inferences that
              support the court’s judgment.


      M.H. v. Ind. Dep’t of Child Servs. (In re Ma.H.), 134 N.E.3d 41, 45 (Ind. 2019)

      (citations omitted).




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020   Page 8 of 17
[7]   “Parents have a fundamental right to raise their children—but this right is not

      absolute.” Id. “When parents are unwilling to meet their parental

      responsibilities, their parental rights may be terminated.” Id. at 45-46. To

      terminate parental rights, Indiana Code Section 31-35-2-4(b)(2) (2019) requires

      DCS to demonstrate, as relevant here, that “[t]here is a reasonable probability

      that the conditions that resulted in the [Child’s] removal or the reasons for

      placement outside the home of the parents will not be remedied” and that the

      “termination is in the best interests of the [Child].”


                            Issue One: Whether Findings 25, 26, and 27
                                   Are Supported By The Record

[8]   Father first challenges three of the trial court’s factual findings. We will not set

      aside the trial court’s factual findings unless those findings are clearly

      erroneous. Ind. Trial Rule 52(A). A finding is clearly erroneous “when there is

      no evidence supporting the finding[] . . . .” Moriarity v. Ind. Dep’t of Nat. Res.,

      113 N.E.3d 614, 622 (Ind. 2019). In our review, “we consider only the

      evidence and reasonable inferences that support the court’s judgment.” In re

      Ma.H, 134 N.E.3d at 45.


[9]   Father asserts that the trial court’s finding number 25 is unsupported by the

      record. In that paragraph, the court found that the Child “has experienced

      heightened anxiety during periods of visitation with his [F]ather.” Appellant’s

      App. Vol. II at 34. The court then described as “illustrative” DCS supervisor

      Danielle Allen’s experience of having attended a visitation with the Child at

      Father’s home, in which Allen: observed a girlfriend of Father’s drinking

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020   Page 9 of 17
       alcohol on the front steps on Allen’s way in; observed that woman become

       angry at the DCS employees during the visit; observed Father give the Child a

       bowl of soup and then go back to “the couch and smoke[]”; and heard Father

       tell the Child that the Father had seen “a dead body outside the window of the

       home.” Id.


[10]   Father disputes that paragraph only “to the extent that it suggests that [that

       day’s visitation] was ‘illustrative’ of the [C]hild’s ‘heightened anxiety’ . . . .”

       Appellant’s Br. at 20. In other words, Father does not challenge that the Child

       had heightened anxiety during at least some periods of visitation with Father,

       and Father does not challenge Allen’s testimony as recited in that paragraph.

       Rather, Father challenges only the weight the court gave Allen’s experience that

       day. We do not reweigh the evidence on appeal. This finding is not clearly

       erroneous.


[11]   Father next asserts that the trial court’s finding number 26 is unsupported by

       the record. In that paragraph, the court found that Father had “permitted

       [C.P.] to be around the [C]hild in this case notwithstanding an order restricting

       her from being in [the Child’s] presence” and that “[s]he has been living in the

       same household as the Father.” Appellant’s App. Vol. II at 34. DCS case

       manager Joshua Meyer testified that C.P. had been “court ordered . . . not to be

       around [the Child] earlier in the case,” Tr. Vol. 2 at 203; that DCS employees

       had unspecified “concerns” that, when Father had had unsupervised visits with

       the Child, he had permitted C.P. to be around the Child, id. at 241; and that,

       after the unsupervised visits had been converted to supervised visits, Father had

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020   Page 10 of 17
       permitted C.P. to “move[] in,” but no DCS employees had observed C.P. in the

       Child’s presence during those supervised visits, id. at 203.


[12]   In other words, the court’s finding that C.P. had been ordered to not be in the

       Child’s presence is correct; the finding that C.P. had for some period of time

       lived in the same household as Father is correct; but the finding that Father had

       “permitted . . . [C.P.] to be around the [C]hild” is not supported by substantial

       evidence. Appellant’s App. Vol. II at 34. Accordingly, on that point we agree

       with Father that the trial court’s finding is clearly erroneous. We will consider

       the impact, if any, of this error in Issues Two and Three below.


[13]   Father also asserts that the trial court’s finding number 27 is unsupported by the

       record. In that paragraph, the court found, in relevant part, that Father had

       “permitted a man he described as a ‘carny’ to live in his home” beginning in

       March of 2019. Id. The court’s finding is an accurate assessment of Father’s

       testimony. Father testified that, as of the termination hearing, he had “a buddy

       of mine” living with him. Tr. Vol. III at 60. Father stated that his buddy was

       “a carnie. He’s kind of homeless but he’s . . . got his bus ticket and

       everything . . . . He leaves . . . on April 31st . . . .” Id. Thus, the court’s finding

       is supported by the record. Insofar as Father complains about “any negative

       inference” the court attached to that testimony, Father’s complaint goes to the

       weight of the evidence, which we will not consider. Appellant’s Br. at 24. This

       finding is not clearly erroneous.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020   Page 11 of 17
                         Issue Two: Whether The Conditions That Resulted
                                 In Removal Will Not Be Remedied

[14]   We next consider Father’s argument that the trial court clearly erred when it

       concluded that the conditions that resulted in the Child’s removal will not be

       remedied. In determining whether the conditions that led to a child’s

       placement outside the home will not be remedied, a trial court is required to (1)

       ascertain what conditions led to the child’s removal or placement and retention

       outside the home; and (2) determine whether there is a reasonable probability

       that those conditions will not be remedied. R.C. v. Ind. Dep’t of Child Servs. (In re

       K.T.K.), 989 N.E.2d 1225, 1231 (Ind. 2013).


                  1. The Reasons for the Child’s Nonplacement in Father’s Care


[15]   Father first disputes the reasons the Child was not placed in his care following

       the Child’s removal from his mother’s home. The trial court stated that DCS

       did not place the Child in Father’s care because “[t]he home environment was

       found to have ‘medications lying with[in] reach of the [C]hild, lack of food, and

       clutter lying about the home blocking exits[.’]” Appellant’s App. Vol. II at 35.

       According to Father, this is inaccurate—the Child was removed from the care

       of his mother due to the mother’s domestic violence and drug use, and DCS did

       not then place the Child with Father because Father had other open CHINS

       cases that he was noncompliant in attempting to resolve. Appellant’s Br. at 25-

       26. DCS agrees that this is the correct explanation of why the Child was

       removed from his mother’s home and placed in foster care. Appellee’s Br. at

       23.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020   Page 12 of 17
[16]   We do not read the court’s termination order so narrowly as to preclude this

       explanation for why the Child was placed in foster care and not in the care of

       Father. Indeed, findings 5, 6, and 7—which are not disputed on appeal—tell

       exactly that story, and the court’s subsequent statement regarding the initial

       conditions of Father’s home at the time of the Child’s removal from Mother’s

       care is contained within those findings. Accordingly, we cannot say that the

       termination order is clearly erroneous in describing the conditions that led to

       the Child’s initial placement outside of Father’s care.


                            2. Whether Those Reasons Will Be Remedied


[17]   We thus turn to Father’s assertion that the court erred when it concluded that

       the reasons that led to the Child’s initial placement outside of Father’s care will

       not be remedied. In order to determine whether there is a reasonable

       probability that the conditions that resulted in removal will not be remedied, the

       court should assess a parent’s “fitness” at the time of the termination hearing,

       taking into consideration any evidence of changed conditions. E.M. v. Ind. Dep’t

       of Child Servs. (In re E.M.), 4 N.E.3d 636, 643 (Ind. 2014). The court must weigh

       any improvements the parent has made since removal against the parent’s

       “habitual patterns of conduct to determine whether there is a substantial

       probability of future neglect or deprivation.” Id. When making such decisions,

       courts should consider evidence of a “parent’s prior criminal history, drug and

       alcohol abuse, history of neglect, failure to provide support, lack of adequate

       housing, and employment.” Evans v. St. Joseph Cty. Off. of Fam. & Child. (In re

       A.L.H.), 774 N.E.2d 896, 990 (Ind. Ct. App. 2002).

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020   Page 13 of 17
[18]   Again, Father’s challenge here focuses on the court’s description of his home

       environment at the time of the Child’s initial placement in foster care and the

       court’s ensuing statement that “[s]imilar environmental concerns remain.”

       Appellant’s App. Vol. II at 35. Father asserts that the trial court’s assessment of

       the conditions of his home at the time of the fact-finding hearing are not

       supported by substantial evidence. Appellant’s Br. at 26-27.


[19]   Having held that the termination order as a whole demonstrates that the

       reasons for the Child’s placement in foster care included his noncompliance

       with services aimed at reunification, we likewise hold that the order shows that

       those reasons for the Child’s placement outside of Father’s care will not be

       remedied. Findings 23, 24, and 28—which, again, Father does not challenge—

       demonstrate that Father remained noncompliant with services, including

       supervised visitation with the Child. He repeatedly failed to appear for an

       initial psychological assessment and for an initial drug and alcohol assessment.

       And his visitation with the Child was described as “sporadic.” Appellant’s

       App. Vol. II at 34.


[20]   Moreover, we agree with the trial court’s conclusion that, as of the fact-finding

       hearing, Father’s home environment remained unsuitable for the Child. The

       court found, and Father does not dispute, that the Child had mental-health

       issues relating to anxiety and failure to cope with his circumstances and that the

       Child would benefit from consistency. Yet, the evidence supports the trial

       court’s findings that, notwithstanding the Child’s anxiety, Father told the Child

       that Father had seen a dead body outside Father’s home. And, notwithstanding

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020   Page 14 of 17
       the Child’s need for consistency, Father permitted a woman who was

       prohibited from being in the presence of the Child to live with Father for a short

       time, and he similarly permitted a transient person to live with him for some

       time. Father’s actions, along with his “historical pattern of conduct to sit idly

       by while his children are neglected” and not be proactive in the care of the

       Child, did not create a home environment that would have been consistent with

       the Child’s mental-health issues and needs. Appellant’s App. at 31. Father’s

       argument to the contrary on appeal is simply a request for this Court to reweigh

       the evidence, which we will not do.


[21]   Accordingly, we cannot say that the trial court’s conclusion that the conditions

       that resulted in the Child’s placement outside of Father’s care will not be

       remedied is clearly erroneous. We additionally note that our analysis of this

       issue is independent of the court’s factual error described in paragraph 12

       above. As our Appellate Rules make clear, no error in the trial court’s

       judgment “is ground for . . . reversal on appeal where its probable impact, in

       light of all the evidence in the case, is sufficiently minor so as not to affect the

       substantial rights of the parties.” Ind. Appellate Rule 66(A). We can say with

       confidence that the court’s erroneous statement that Father had permitted C.P.

       to be around the Child is sufficiently minor as to not have affected Father’s

       substantial rights on this issue.


                                 Issue Three: The Child’s Best Interests

[22]   Last, Father asserts that the trial court clearly erred when it concluded that the

       termination of his parental rights was in the Child’s best interests. In
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020   Page 15 of 17
       determining whether termination of parental rights is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. A.S. v.

       Ind. Dep't of Child Servs. (In re A.K.), 924 N.E.2d 212, 224 (Ind. Ct. App. 2010).

       “A parent’s historical inability to provide adequate housing, stability[,] and

       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best

       interests.” Castro v. State Off. of Fam. & Child., 842 N.E.2d 367, 374 (Ind. Ct.

       App. 2006), trans. denied. “Additionally, a child’s need for permanency is an

       important consideration in determining the best interests of a child.” In re A.K.,
924 N.E.2d at 224.


[23]   When making its decision, the court must subordinate the interests of the

       parents to those of the child. See Stewart v. Ind. Dep’t of Child Servs. (In re J.S.),

       906 N.E.2d 226, 236 (Ind. Ct. App. 2009). “The court need not wait until a

       child is irreversibly harmed before terminating the parent-child relationship.”

       Id. Moreover, this Court has previously held that recommendations of the

       family case manager and court-appointed advocate to terminate parental rights,

       coupled with evidence that the conditions resulting in removal will not be

       remedied, are sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. Id.


[24]   Here, the Child’s guardian ad litem testified that termination of Father’s

       parental rights would be in the Child’s best interests because Father had not

       made any “meaningful progress” toward putting himself “in a stable position in

       life . . . where [he] can effectively serve as custodian[]” of the Child. Tr. Vol. 2

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020   Page 16 of 17
       at 178-79. Further, the Child’s therapist testified that Child’s mental health had

       improved since removal from Father’s care and placement in foster care. And,

       as explained above, the evidence is sufficient to show that the conditions that

       resulted in the Child’s removal will not be remedied.


[25]   Children need consistent and reliable care as well as permanency. The totality

       of the evidence supports the trial court’s conclusion that termination of Father’s

       parental rights is in the Child’s best interests. Further, as in Issue Two, our

       analysis of this issue is independent of the court’s factual error described in

       paragraph 12 above. Thus, we can say with confidence that the probable

       impact of the court’s erroneous statement that Father had permitted C.P. to be

       around the Child is sufficiently minor as to not have affected Father’s

       substantial rights on this issue. See App. R. 66(A). Father’s argument on this

       issue is, again, simply a request for this Court to reweigh the evidence, which

       we cannot do.


                                                 Conclusion
[26]   In sum, we affirm the trial court’s termination of Father’s parental rights over

       the Child.


[27]   Affirmed.


       Vaidik, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1671 | January 24, 2020   Page 17 of 17